Citation Nr: 1536693	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-25 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 10 percent for status-post anterior reconstruction, right shoulder.

3.  Entitlement to an initial compensable disability rating for scar, right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to May 1997. 

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony before the undersigned Veterans Law Judge by videoconference hearing in May 2015.  The record was held open for 30 days after the hearing.  The Veteran timely submitted additional evidence for the tinnitus claim and waived initial review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to a disability rating in excess of 10 percent for status-post anterior reconstruction, right shoulder, and for an initial compensable rating for scar, right shoulder, are addressed in the REMAND portion of the decision below and are being REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Tinnitus had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

A Veteran is entitled to VA disability compensation, referred to as service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110. 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus was not noted in the service treatment records.  

The Veteran's military operational specialty was listed as signal support systems specialist.  At the May 2015 Board hearing, he testified before the undersigned that he worked at a communications bench in a motor pool and was exposed to loud noise at all times during his duty in that area.  The Veteran testified that he had experienced ringing in his ears beginning in service.  He further testified that he did not understand what tinnitus was until sometime after service when his daughter was born with hearing impairment and he began taking her for testing; when he learned more about hearing issues, he was able to identify the ringing he had experienced since service as tinnitus.

On VA examination in July 2013, the examining audiologist noted that the Veteran reported onset of tinnitus around 1996.  The examiner stated that since no hearing loss was noted in service, the Veteran's current hearing was within normal limits, and that he had not reported tinnitus during service, that his tinnitus was less likely than not related to his military noise exposure.

In May 2015 the Veteran provided a disability benefits questionnaire completed by a private audiologist.  The Veteran reported onset of tinnitus in 1997.  The audiologist stated that it was at least as likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure; the examiner indicated that exposure to noise was the cause of tinnitus.

Thus, the record contains audiologists' opinions both for and against his claim.  The Veteran is competent to report the onset and continuity of his tinnitus symptoms, as tinnitus is a disease that is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Indeed, tinnitus is diagnosed based on an individual's subjective complaints.

The Veteran's report of the onset of his tinnitus during service is deemed credible, as his report is consistent with his duties in service and his report is uncontroverted by any evidence of record.  

The Veteran has a current diagnosis of tinnitus and has provided a credible history of in-service onset, and a medical expert has linked the Veteran's tinnitus to in-service noise exposure.  When resolving reasonable doubt in his favor, the Board finds that tinnitus had its onset in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran's representative, in a written statement dated in May 2015, noted that the Veteran had reported that his right shoulder disability had worsened since his VA examination in December 2012 and requested that a current examination be conducted.  

As it has been more than two years since the VA examination and the record raises a question as to the current severity of the Veteran's service-connected right shoulder disability, the Board finds it necessary to remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his right shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Veteran testified that his service-connected right shoulder scar was tender.  The record does not include a VA examination specifically addressing the right shoulder scar.  Rather, an orthopedic examination in December 2012 noted the presence of the scar, but did not include the detailed findings necessary for proper rating of that disability.  On remand, such examination must be conducted.

Finally, the Veteran testified that he has received treatment for his right shoulder disability from a family practice.  Outstanding records of pertinent medical treatment should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and request the name of the family practice from which he has received treatment for his right shoulder disability.  After securing any necessary release, obtain copies of relevant treatment records.  

2.  Following the above, schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's right shoulder disability and right shoulder scar.  Provide the Veteran's electronic claim file to the VA examiner for review.

The examiner must record right shoulder ranges of motion, including on repetitive testing, and address the impact on functional impairment.  

The examiner must record measurements of the right shoulder surgical scar(s) and state whether any scar(s) is linear, deep, unstable, causes limitation of motion, and/or is painful on examination.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the increased rating claims for right shoulder disability and right shoulder scar.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


